Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 1 of 13 PagelD: 1994

WILENTZ, GOLDMAN & SPITZER, P.A.
Donna M. Jennings (DJ7790)

90 Woodbridge Center Drive

Post Office Box 10

Woodbridge, New Jersey 07095

Co-Counsel for Plaintiff WR Property LLC

STORZER & ASSOCIATES, P.C.
Sieglinde K. Rath (048131991)

Roman Storzer, admitted pro hac vice
1025 Connecticut Ave., N.W. Suite 1000
Washington, D.C. 20036

Tel: (202) 857-9766

Counsel for Plaintiffs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

AGUDATH ISRAEL OF AMERICA, a New
York non-profit corporation, and WR
PROPERTY LLC, a New Jersey limited Civil No. 3:17-cv-03226
liability company,

Plaintiffs,
V.
TOWNSHIP OF JACKSON, NEW JERSEY,
MICHAEL REINA, ROBERT NIXON,
HELENE SCHLEGEL, JEFFREY
PURPORO, WILLIAM CAMPBELL, and
KENNETH PIESLAK,

Defendants.

NOTICE OF SUPPLEMENTAL AUTHORITY
Plaintiffs, Agudath Israel of America and WR Property LLC, hereby provides notice
about two new decisions that were decided subsequent to the close of briefing on that Motion,
and new evidence obtained through discovery conducted pertinent to Plaintiffs’ Motion for

Preliminary Injunction pending before this Court (ECF No. 55).
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 2 of 13 PagelD: 1995

I NEW DECISIONS RELEVANT TO PLAINTIFFS’ MOTION.

A. 43] East Palisade Avenue Real Estate, LLC y. City of Englewood.

This Court’s decision in 431 East Palisade Avenue Real Estate, LLC v. City of
Englewood, Civil No. 2:19-cv-14515-BRM-JAD, 2019 WL 5078865 (D.N.J. Oct. 10, 2019), is
relevant to the preliminary injunction motion because it involved similar claims of discrimination
by a municipality with respect to implementation of land use regulations. In that case, the
plaintiffs sought to construct a facility for assisted living and memory care on property within an
eruy, but in a residential district, where they were prohibited. In determining that the plaintiffs
were likely to prevail on the merits of their facial claim that the City’s ordinances discriminate,
the Court held:

The Court does not doubt that the creation of a health-care village for seniors may

be a rational, even a desirable or laudable, goal for the City. However, the Court

is persuaded that creating a Master Plan in which assisted-living centers are a

permitted use in only one district, and not a primarily residential district at that, in

order to create a “sense of a health care village” for seniors the City’s Zoning

Ordinances does have “the effect of limiting the ability of [handicapped and

elderly individuals requiring congregant care] to live in the residence of their

choice in the community.” (citation omitted)
Id. at at *10.

In applying the burden shifting framework of Mt. Holly Citizens in Action, Inc. v. Twp. of
Mount Holly, 2009 WL 3584894, at *3 (D.N.J. 2009), the Court noted that the Defendants “did
not provide a nondiscriminatory reason for this disparate treatment.” /d. at *11. This omission
was one of the factors leading to the Court’s conclusion that plaintiffs were likely to prevail on
the merits of their claims, which is the first factor supporting the granting of a preliminary

injunction. Jd. at *12. Similar to the case at bar, the Defendants have offered no reason for the

enactment of the challenged Ordinances. (ECF No. 58.)
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 3 of 13 PagelD: 1996

Regarding the second factor, the Court found that “the erosion of residential housing
opportunities for handicapped residents in the City” constituted the threat of irreparable harm
because “[a]lleged discrimination in violation of the FHA is presumed to be irreparable harm.”
/d. (internal quotation marks removed). Similarly, here, Plaintiffs allege that residential housing
opportunities for the Jewish population in Jackson have been eroded in violation of the FHA.
The Court’s opinion regarding the final two factors further support Plaintiffs’ position. Jd. at

*13.

B. Congregation Rabbinical College of Tartikov v. Village of Pomona,

Another recent decision of note is the Second Circuit’s opinion in Congregation
Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona, NY, 945 F.3d 83 (2d Cit. 2019). In
Tartikov, Orthodox Jews sought to build a school to educate rabbinical judges in the Village of
Pomona. After a multi-year battle waged in both the Village and the courts, the Second Circuit
examined certain Ordinances that had been enacted in response to the development of the school,
specifically “Dormitory” and “Wetlands” laws. Jd. at 119. The Second Circuit found that the
circumstances surrounding adoption of the Ordinances, including village residents’ anti-Semitic
sentiment and the correlating adoption of that sentiment by the public officials who voted for the
same, supported an inference of discrimination. As succinctly put by the court:

It is reasonable to conclude that Trustee Lamer’s reminder that TRC opposed the

amendments permitted an inference, supported by the other evidence we have

cited, that the board was using facially neutral laws to discriminate against the one

entity it knew was hoping to build a school in Pomona.

The board members were present for the hearing and heard the villagers’ comments.

Id. at 121.
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 4 of 13 PagelD: 1997

It is impossible for us to glean precisely how the board weighed the villagers’
comments. . . . Some of those comments were susceptible to an inference of
religious animus and hostility toward the group that would be affected negatively
by the 2007 Dormitory Law. Viewing the record as a whole, including “the series
of events” leading up to the adoption of the 2007 Dormitory Law, the “context in
which the decision[s]” regarding the law were made, and “statements made by the
decisionmaking body and community members,” we cannot say that the district
court clearly erred in finding that religious animus was a “significant factor in the
position taken by ... those to whom the decision-makers were knowingly
responsive.”

Id. at 122 (footnotes omitted).

The evidence regarding religious animus and adoption of the same by decision makers is
much more extreme in this action than that which was before the court in Tartikov. The
Plaintiffs submit that the opinion in Tartikov further supports Plaintiffs’ request for a preliminary

injunction with respect to the challenged ordinances.

Il. NEW EVIDENCE SUPPORTING PLAINTIFFS’ MOTION.

A. The Deposition of Ken Bressi.

 

On October 30, 2019, the Plaintiff in Oros Bais Yaakov High School ("Oros") v. Twp. of
Jackson, Docket No. OCN-L-2981-14, pending in the Superior Court of New Jersey, Law
Division, Ocean County, conducted the deposition of Jackson Township Councilman Kenneth
Bressi. (See Declaration of Donna M. Jennings March 10, 2020, J 4, Exhibit A (“Jennings
Decl.”).

Mr. Bressi, who has been on the Jackson Township Council for ten years and during the
time when the challenged Ordinances 03-17, 04-17 (the “School Ordinances”) and 20-17 (the
“Eruv Ordinance”) were enacted, testified to the following issues highly relevant to the

Plaintiffs’ Preliminary Injunction Motion pending before this Court (ECF No. 55):
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 5 of 13 PagelD: 1998

A. There is hate in Jackson Township directed toward stopping “the Jews from
moving into town.” Jennings Decl. 9 3 (Exh. A.) at 21:2-24.

B. Mr. Bressi testified as follows:

Q. So Mr. Nixon spoke to you about ways of stopping the Orthodox Jewish
community from moving into Jackson Township?

"We have to do stuff to stop it."

And just for the record was that a yes to that question?
Yes.

And the same with Mayor Reina?

Yes.

QO PF OF FD

And the same with Mr. Calogero?
A. Yes.
Td. at 41:14-24,

C. Jackson Township Mayor Michael Reina, Councilman Barry Calogero, and
former Councilman Robert Nixon are directly responsive to the local group
“Jackson Strong,” known for its hostility toward the Orthodox Jewish
community,' and “basically would not make a move without getting approval by
them or if they want something done, they will do it for them.” Jd. at 38:8-20.

D. Jackson Strong “got involved very heavily . . . especially originally on the [eruv]
wire situation.” Jd. at 38:2-3. Various Jackson Township residents raised the
issue of eruvs with the Township. Jd. at 206:24-207:5. There were no complaints
prior to the ordinance being passed about anything in the right-of-way other than
eruvs. Id. at 207:6-9.

E. Richard Egan’ refers to the Orthodox community most of the time as “the beards”
or “the hats.” Jd. at 57:14-18, 126:9-18. Mr. Egan stated to Mr. Bressi:
“Corporal, you got to understand. You got to raise money, raise money so you
can fight them till they run out of money, until the laws change. You can’t let
them move into town.’” Jd. at 125:11-14.

 

' See Jennings Decl. 4] 11 Exh. H.

* Egan, a former Jackson Township Planning Board member, recently resigned that
position because of his much publicized attendance at a secret meeting of CUPON, the so-called
“Citizens United to Protect Our Neighborhoods,” organized for the purpose of opposing
Orthodox Jewish development. (Dkt. #55-2 § 4, Exh. B.)
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 6 of 13 PagelD: 1999

F, Mr. Egan has also stated to Mr. Bressi, ““You better find ways to raise money to
fight them to keep fighting until the laws change and we can do something or just
wear them out.” Jd. at 126:5-7. Mr. Bressi has also testified with respect to Mr.
Egan, “Whatever Jackson Strong wanted, they get. Whatever Rich Egan wants,
Rich Egan gets from the Mayor.” Jd. at 38:18-20 (emphasis added).

G. Mr, Bressi testified: “Mike [Reina] runs a very good camouflage. He wants
something done, he goes to Rich Egan to carry it out.” Jd. at 39:16-18.

H. Mr. Bressi further testified: “Mike Reina does nothing without Rich Egan.
Jackson Strong, Elenor Hannum from their group.” Jd. at 22:4-6,

I. Mr. Bressi testified that he has heard Mr. Reina say that he will “never let them

have wires in this town,” referring to eruv wires. Id. at 125:19-23. Reina was
also behind Ordinance 20-17, the Eruv ordinance. Jd. at 206:11-17.

J. With respect to Defendant Nixon, Mr. Bressi testified: “[W]hen he got involved
with the Orthodox stuff and everything else, I was surprised to see his attitude
especially being pulled by his nose by Jackson Strong and -- and Mike Reina.”
Id. at 40:10-13. He further testified that Nixon’s attitude is “Stopping Jews.” Id.

at 40:14-16.

K. Defendants Mayor Reina, Council President Robert Nixon and Council member
Barry Calogero “spoke to [Bressi] about ways of stopping the Orthodox Jewish
community from moving into Jackson Township ....” Jd. at 41:14—-24.

L. Prior to the adoption of Ordinance 20-17 regarding encroachments in the right-of-

way, Bressi never heard a complaint about basketball hoops or anything else in
the right-of-way. Id. at 44:3-10.

M. Based upon his conversations with Defendant Reina, it was his understanding that
Ordinance 20-17 was directed at the Orthodox Jewish community. Jd. at 44:20-
23.

N, Prior to enactment of Ordinance 20-17, Defendant Reina “brought up he’s going
to ban dorms.” When questioned by Mr. Bressi why was he doing that, he stated
“Tm going to prove to them that they can’t do it in my town.’” Mr. Bressi stated
that the term “them” referred to the Orthodox Jewish community. Jd. at 45:16-
46:9.

O. Mr. Bressi also testified that the motivation for these ordinances was to keep
Orthodox Jews from moving into Jackson, and Reina stated to him “‘I’m going to
redefine this and says exactly the same thing it showed them they can’t have
dorms in our town.’” Jd. at 129:25-130:8.

P, Prior to enactment of the School and Dormitory Ordinances, 03-17 and 04-17,
there had never been a problem with schools and dormitories in Jackson
Township. Jd. at 46:6-14, 130:15-19.
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 7 of 13 PagelD: 2000

Q. The School Ordinances, 03-17 and 04-17, were “driven” by Defendants Reina and
Nixon and there were no schools or dormitories in the Township causing any
problems. Jd. at 48:14-49:25.

R. “They” and “them” are terms used at Township Council and Planning Board
meetings to refer to the Orthodox Jewish community with statements like “‘Are
they going to convert that to a church?’ ‘Are they going to convert that to a
school?’ ‘Are they going to do’ this.” Jd. at 57:5-12.

S. Mr. Bressi has heard Defendant Reina make negative statements about the
Orthodox Jewish community referring to Orthodox Jews as “‘them’” or “‘they.’”
Td. at 114:18-24.

T. Mr. Bressi has also heard negative statements about the Orthodox Jewish
community from Defendant Nixon and Mr. Calogero. Jd. at 114:25-115:3.

U. Regarding the proposed settlement in this matter, which the Township refused to
vote upon, Mr. Bressi testified that Reina believes that Mr. Bressi is too favorable
to the Orthodox Jewish community, and Reina stated that Mr. Bressi had “sold
out to the Jews in town” and that Mr. Bressi was “the Jew lover.” Jd. at 118:18-
20.

V. Defendant Reina presented the schools ordinances to the Township Council and
“pushed these to the Council President.” Jd. at 131:7-10.

W. Mr. Bressi testified as follows:
A. Mr. Nixon was the closest to them at Jackson Strong.
Q. And how do you know that?

A. Just general conversations that we heard -- I heard him talking and stuff,
and that one time he want -- I forget what we wanted to amend on this and
Rob Nixon went crazy because they would not accept it meaning Jackson
Strong.

Q. So you discussed with Rob Nixon his connection with Jackson Strong and
their interests in the no-knock ordinance?

A. Yeah. And I got just pushed away because, you know, naturally Rob
denied it but there's no two ways about it. Rob Nixon, Barry Calogero and
Mike Reina feed everything from Jackson Strong to us.

Id. at 147:19-148:8.

X. With respect to the trailer ordinance (Ordinance 21-16), Mr. Bressi testified that
it was enacted “Predominantly to make sure that Jewish people didn’t put trailers
for schools or -- or buildings or anything else.” Defendants Reina, Calogero and
Nixon were involved with this Ordinance. Jd. at 188:8-17.
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 8 of 13 PagelD: 2001

Y. Defendant Reina was concerned that Orthodox Jews and (Nixon and Calogero, in
particular) Orthodox Jews from Lakewood Township, would be using Jackson’s
Spray Park. Jd. at 223:23-224:6; 224:17-23.

Z. Mr. Calogero stated to Mr. Bressi: “‘The first dorm built in this town for them I --
I leave this town.’” “‘Them’” referred to the Orthodox Jewish community. Jd. at
241:17-242:7.

B. The Deposition of Phil Stilton.

On January 29, 2020, the Plaintiff conducted the deposition of Phil Stilton, a local
journalist, in this action. Jennings Decl. § 5 Exh. C. Mr. Stilton, hired to assist with the
campaign of Michael Reina and two other Council members (/d. at 24:1-25:9) and residing in the
Jackson Township community, testified as follows:

A. The latest campaign for Mayor Michael Reina “turned into who is with the Jew, . .
” Id. at 38:5-39:1,

B. Defendant and former Councilman Robert Nixon, in relation to the Orthodox
Jewish community, discussed with him “the possibility for over development,
having schools, the fear of having schools all over town where they shouldn't be.
Id. at 44:21-45:1.

D. Defendant Nixon also discussed with Mr. Stilton ordinances to address
blockbusting or Orthodox Jewish realtors “doing a lot of door to door knockings.”
Id. at 45:3-16.

E. After the most recent election, Mr. Stilton met with Defendants Reina and Nixon

at the Lakehurst Diner and discussed issues relating to the Orthodox Jewish
community, including “blockbusting,” eruvs and schools. Jd. at 46:4-47:12.

F, Defendants Reina and Nixon explained to Mr. Stilton at the meeting that there
was an effort to legislate schools and eruvs because of the “potential of what is
going to happen in town, you know, before it happened.” Jd. at 47:13-22.

G. Mr. Stilton testified that he had spoken to Mr. Reina about the monitoring of the
homes in the Township, and Mr. Reina said “most of that was Rob Nixon.” Jd. at
61:13-21,

H. Mr. Stilton has heard former Township Planning Board Member Richard Egan
refer to the Orthodox Jewish community as “beards.” Jd. at 109:24-110:10.
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 9 of 13 PagelD: 2002

I. Mr. Stilton was told by Defendants Nixon, Schlegel and Reina “to enforce the
eruv violations. They had to blanket everything.” Jd. at 133:9-23.

J. Mr. Stilton testified that: “A lot of ordinances that Rob Nixon proposed came

from e-mails from the same, you know, group of people, which were I believe
members of Jackson Strong.” Jd. at 140:17-20.

C. The CUPON meetings.

As set forth in Plaintiffs’ initial briefing, Sheldon Hofstein, the former Township Zoning
Board of Adjustment Chairman, Richard Egan, a former Township Planning Board Member and
Joseph Sullivan, a former Township Zoning Board of Adjustment Member, attended a meeting
of Citizens United to Protect Our Neighborhoods (“CUPON”) on August 15, 2019. Dkt. #60-1 4
4, Exh. B These three officials were forced to resign from their official positions following
their attendance at this meeting. Jd. A subsequent CUPON meeting was held on October 2,
2019. Jennings Decl. § 6. Plaintiffs have obtained a transcript of this meeting. /d. at 47 (Exh.

D). At these meetings, residents engaged in the following discussions:

 

> The local CUPON group was formed in opposition to development that would likely
serve the Orthodox Jewish community in Jackson Township. CUPON is an entity originally
formed in Rockland County, New York to oppose Orthodox Jewish development in that area.
See Ateres Bais Yaakov Acad. of Rockland v. Town of Clarkstown, No. 7:20-cv-01399-NSR
(S.D.N.Y., Complaint filed Feb. 18, 2020) Jlennings Decl. § 4 Exh. B). Eight towns in Ocean
County, New Jersey are planning to form their own “CUPON” group. See Jennings Decl. {| 8
Exh. E at 24:12-25:13. On October 28, 2019, a nonprofit corporation called “CUPON Jackson
Manchester” filed for formation with the State of New Jersey with a business purpose listed as
“neighborhood protection.” The First Board of Trustees listed in the Certificate of Formation for
CUPON Jackson Manchester are Sheldon Hofstein, Elenor Hannum and Cathy Giancola, all
residents of Jackson Township. Jd at § 9 Exh. F. CUPON was successful, in addition to the
influence of Rise Up Ocean County, a group recently removed from Facebook (/d. at { 10 Exh.
G), in having the fully conforming application before the Township Planning Board of a
developer, whose principal is an Orthodox Jew, and which intended to develop an affordable
housing project in the Township that would likely provide housing for Orthodox Jewish
individuals, from being approved. The denial is now the subject of another lawsuit filed in this
Court against the Township, Jackson Trails, LLC v. Township of Jackson, et al., No. 3:20-cv-
01150 (D.N.J. filed Feb. 3, 2020).
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 10 of 13 PagelD: 2003

A. ELENOR HANNUM: So some of us over many years, Chris, me, and
some other people, we have pushed. The No Knock kind of was pushed
because we really pushed that. Um -- we pushed for not allowing port-a-
potties on the front lawn. Every time we have requested these things at
council, or we have sent e-mails to -- um -- the council requesting that this
be heard and discussed -- um -- there are people who are OPRA'ing our e-

mails -- Id. at 80:7-16.

B, RICHARD EGAN: Pristine forest, never touched by man. If they lock in
two big projects, they'll have a voting block for a school election where
they'll get people -- their people on the school board. You think you see
for sale signs now in Jackson, wait --

UNIDENTIFIED MALE VOICE: In -- (Multiple voices speaking
simultaneously).

UNIDENTIFIED MALE VOICE: There is an agenda. That is -- that is
already -- I mean this agenda --

RICHARD EGAN: It is tried and true.
RICHARD EGAN: This is how you destroy a town. /d. at 90:3-19.

D. UNIDENTIFIED FEMALE VOICE: So during the day from Monday to
Friday where in these towns do you need us going around (inaudible)?

JOE SULLIVAN: Well, Friday nights would be the days that you're
looking for illegal houses of worship.

UNIDENTIFIED FEMALE VOICE: Yes.

UNIDENTIFIED FEMALE VOICE: Yes.

JOE SULLIVAN: Because they have to walk to them.
UNIDENTIFIED FEMALE VOICE: Right. Jd. at 132:10-20.

E. ROSERIO HARRERO: Listen. A while ago, there was a lawsuit. And I]
saw how they had all of these reports with them, all of what the residents
and the e-mails were saying. And they used that stuff conveniently and
selectively --

RICHARD EGAN: Yes.

ROSERIO HARRERO: -- to use it to their advantage. So this is why
people have pulled back.

10
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 11 of 13 PagelD: 2004

UNIDENTIFIED FEMALE VOICE: Yes.

ROSERIO HARRERO: And that's why I'm saying. Unless you're saying
something very neutral and very generic, if you're going to say something
sensitive, you know, you put it -- they're going to twist it around.

JOE SULLIVAN: I would say you -- yeah. I would say -- I would say --
UNIDENTIFIED FEMALE VOICE: That's why they don't answer.

JOE SULLIVAN: I would say not to put anything sensitive in writing
because --

UNIDENTIFIED FEMALE VOICE: Right.
UNIDENTIFIED FEMALE VOICE: Yeah.
UNIDENTIFIED MALE VOICE: So if you feel it is sensitive, then don't.

ELENOR HANNUM: Yeah. So basically if you send an e-mail to any one
of our elected officials --

UNIDENTIFIED MALE VOICE: Anybody can read it.
ELENOR HANNUM: Then very businesslike. This is what I'm looking
for. This is what I'm asking you to do. I am a taxpayer and your

constituent. And just leave it like that. It is not those --

ROSERIO HARRERO: So we're talking about documenting a paper trail.
So are you are going to --

UNIDENTIFIED FEMALE VOICE: Do it carefully. /d. at 83:17-85:16.

D. The Declaration of Mordechai Burnstein.

Mr. Burnstein has stated under oath that he was told by Township Council member
Kenneth Bressi that Scott Martin, a former Township Council member, told Bressi that he was
threatened by Mr. Reina in order to secure his vote for Township Ordinances No. 03-17 and 04-

17. Declaration of Mordechai Burnstein dated February 21, 2020 § 6-8 (“Burnstein Decl.”).

11
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 12 of 13 PagelD: 2005

Dated: March 19, 2020

WILENTZ, GOLDMAN & SPITZER,
P.A.

/s/ Donna M. Jennings

Donna M. Jennings (DJ7790)

90 Woodbridge Center Drive

Post Office Box 10

Woodbridge, New Jersey 07095
Co-Counsel for Plaintiff WR Property LLC

STORZER & ASSOCIATES, P.C.
/s/ Sieglinde K. Rath

Sieglinde K. Rath (048131991)

9433 Common Brook Road,

Suite 208

Owings Mills, MD 21117

(202) 857-9766

Counsel for Plaintiffs

12
Case 3:17-cv-03226-MAS-DEA Document 74 Filed 03/19/20 Page 13 of 13 PagelD: 2006

CERTIFICATE OF SERVICE
] HEREBY CERTIFY that on this 19th day of March, 2020, the foregoing document
together with the Declaration of Donna M. Jennings, Esq. dated March 19, 2020 and Declaration
of Mordechai Burnstein dated February 21, 2020 were electronically filed via the Court’s ECF
system with notices to the following:

Howard B. Mankoff, Esquire

Marshall Dennehey Warner Coleman & Goggin
425 Eagle Rock Avenue, Suite 302

Roseland, New Jersey 07068

(973) 618-4118

Pauline F. Tutelo, Esquire

Marshall Dennehey Warner Coleman & Goggin
425 Eagle Rock Avenue, Suite 302

Roseland, New Jersey 07068

(973) 618-4100

pftutelo@mdweg.com

     

WILENTZ, GOLDMAN & SPITZER,
P.A.

/s/ Donna M. Jennings

Donna M. Jennings (DJ7790)

90 Woodbridge Center Drive

Post Office Box 10

Woodbridge, New Jersey 07095
Co-Counsel for Plaintiff WR Property LLC

13
